Exhibit 10.5

NON-COMPETITION AGREEMENT

BY AND BETWEEN

PATTERN ENERGY GROUP LP

AND

PATTERN ENERGY GROUP INC.

Dated as of October 2, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.1

  Definitions      1   

ARTICLE II PROJECT ACQUISITION OPPORTUNITIES

     3   

Section 2.1

  Restricted Project Acquisitions      3   

Section 2.2

  Project Opportunities      3   

Section 2.3

  Collaboration      3   

Section 2.4

  Permitted Exceptions      3   

ARTICLE III MISCELLANEOUS

     4   

Section 3.1

  Choice of Law; Submission To Jurisdiction; Waiver of Jury Trial      4   

Section 3.2

  Enforcement      4   

Section 3.3

  Notice      4   

Section 3.4

  Entire Agreement      5   

Section 3.5

  Termination      5   

Section 3.6

  Waiver; Effect of Waiver or Consent      5   

Section 3.7

  Amendment or Modification      5   

Section 3.8

  Assignment      5   

Section 3.9

  Counterparts      5   

Section 3.10

  Severability      5   

Section 3.11

  Rules of Construction      5   

Section 3.12

  Further Assurances      6   

Section 3.13

  Laws and Regulations      6   

Section 3.14

  No Third Party Beneficiaries      6   

 

i



--------------------------------------------------------------------------------

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT is entered into on, and effective as of, the
Closing Date (as defined herein), by and between Pattern Energy Group LP, a
Delaware limited partnership (“PEG LP”) and Pattern Energy Group Inc., a
Delaware corporation (“PEG Inc.”).

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to
(a) certain Project Opportunities (as defined herein) that the PEG LP Entities
(as defined herein) will not pursue during the term of this Agreement and
(b) the procedures whereby such Project Opportunities are to be offered to and
may be pursued by PEG Inc.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

“Agreement” means this Non-Competition Agreement, as it may be amended,
modified, or supplemented from time to time in accordance with Section 3.7
hereof.

“Applicable Law” means any applicable constitutional provision, statute, act,
code, law, regulation, rule, ordinance, Order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter, of a Governmental Authority having valid jurisdiction.

“Business Day” means a day other than a Saturday, Sunday or any other day on
which commercial banks in Toronto, Ontario or New York, NY are authorized or
required by Applicable Law to close. Any event the scheduled occurrence of which
would fall on a day that is not a Business Day shall be deferred until the next
succeeding Business Day.

“Closing Date” means the date of the closing of the initial public offering of
Class A common stock of PEG Inc.

“Control” or “controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Equity Interests” means all shares, capital stock, partnership or limited
liability company interests, units, participations, distribution rights, joint
venture interest or similar equity interests issued by any Person, however
designated.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Authority” means:

 

  (i) any government, whether national, federal, provincial, state, territorial,
municipal or local (whether administrative, legislative, executive or
otherwise);

 

  (ii) any agency, authority, ministry, department, regulatory body, court,
central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;

 

  (iii) any court, commission, individual, arbitrator, arbitration panel or
other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and

 

  (iv) any other body or entity created under the authority of or otherwise
subject to the jurisdiction of any of the foregoing, including any stock or
other securities exchange or professional association.

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“Parties” means the parties to this Agreement and their successors and permitted
assigns.

“PEG Inc.” is defined in the introduction to this Agreement.

“PEG Inc. Entities” means PEG Inc. and any Person Controlled by PEG Inc.

“PEG LP” is defined in the introduction to this Agreement.

“PEG LP Entities” means PEG LP and any Person Controlled by PEG LP, other than
the PEG Inc. Entities.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unlimited liability company, unincorporated
organization or any other entity.

“Project” means any power generation or transmission facility or project, in any
stage, including in development, construction or commercial operation.

“Project Acquisition” has the meaning given such term in Section 2.1.

“Project Opportunity” has the meaning given such term in Section 2.2.

“Project Opportunity Notice” has the meaning given such term in Section 2.2.

“Project Release” has the meaning given such term in Section 2.2.

“Project Stand Down Order” has the meaning given such term in Section 2.2.

 

2



--------------------------------------------------------------------------------

“Purchase Rights Agreement” means that certain Purchase Rights Agreement,
entered into on, and effective as of, the Closing Date, among PEG LP, PEG Inc.,
and, solely with respect to Article IV thereof, Pattern Energy Group Holdings
LP, a Delaware limited partnership, and Pattern Energy GP LLC, a Delaware
limited liability company.

ARTICLE II

PROJECT ACQUISITION OPPORTUNITIES

Section 2.1 Restricted Project Acquisitions. Subject to Section 3.5 and except
as permitted by Section 2.4, PEG LP shall not, and shall cause each of the PEG
LP Entities not to, directly or indirectly acquire from any Person (other than a
wholly-owned subsidiary of PEG LP) any ownership, equity or similar interest in
any Project, whether by purchase, merger, acquisition of assets or rights or
Equity Interests or otherwise (a “Project Acquisition”) other than in accordance
with Section 2.2.

Section 2.2 Project Opportunities. If any PEG LP Entity becomes aware of any
opportunity for a Project Acquisition that any PEG LP Entity wishes to pursue (a
“Project Opportunity”), PEG LP shall provide written notice to PEG Inc. of such
Project Opportunity within a commercially reasonable amount of time, including
any details and information (including diligence information) reasonably
available to any PEG LP Entity with respect to such Project Opportunity (a
“Project Opportunity Notice”). PEG Inc. will have the right, exercisable within
five (5) calendar days of receipt of the Project Opportunity Notice, to notify
PEG LP in writing that PEG Inc. desires to pursue all or part of the subject
Project Opportunity (a “Project Stand Down Order”); provided, that such notice
shall not constitute an obligation to acquire such Project Opportunity. In the
event that a Project Stand Down Order is delivered, PEG LP shall not, and shall
cause each PEG LP Entity not to, pursue such Project Opportunity other than
through a PEG Inc. Entity (or with a PEG Inc. Entity at PEG Inc.’s sole
discretion) and PEG LP shall use commercially reasonable efforts to facilitate
the pursuit of such Project Opportunity by such PEG Inc. Entity. After delivery
of a Project Stand Down Order, if PEG Inc. determines in good faith that it will
not pursue a Project Opportunity, as promptly as practical after such
determination PEG Inc. will deliver notice to PEG LP that it will not pursue
such Project Opportunity (a “Project Release”). In the event that (a) PEG Inc.
does not deliver a Project Stand Down Order within five (5) calendar days of
receipt of a Project Opportunity Notice or (b) PEG LP receives a Project
Release, then the PEG LP Entities shall not be restricted from pursuing such
Project Opportunity independent of PEG Inc. and any PEG Inc. Entity.

Section 2.3 Collaboration. PEG Inc. may elect at its discretion to collaborate
with PEG LP to jointly pursue a Project Opportunity by stating in its Project
Stand Down Order that PEG Inc. desires to jointly pursue the subject Project
Opportunity with PEG LP.

Section 2.4 Permitted Exceptions. Notwithstanding any provision of Section 2.1
and Section 2.2 to the contrary, the restrictions in Section 2.1 and Section 2.2
shall not apply to any PEG LP Entity developing or expanding an existing Project
then owned by such PEG LP Entity; provided, that any such Project shall be
subject to the terms of the Purchase Rights Agreement for so long as such
Purchase Rights Agreement remains in effect.

 

3



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Choice of Law; Submission To Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the State of New York, excluding any conflict-of-laws rule or
principle that might refer the governance or the construction of this Agreement
to the law of another jurisdiction irrespective of the choice of laws
principles. Subject to Section 3.2, each Party hereby irrevocably submits to the
exclusive jurisdiction of any state or federal court sitting in New York, New
York in connection with any claim, suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or any
dealings between the Parties relating to the subject matter of this Agreement
and the relationship that is being established. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM, SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.

Section 3.2 Enforcement. Each Party agrees and acknowledges that the other Party
does not have an adequate remedy at law for the breach by any such Party of its
covenants and agreements set forth in this Agreement, and that any breach by any
such Party of its covenants and agreements set forth in this Agreement would
result in irreparable injury to such other Party. Each Party shall be entitled
to enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement (including costs of
enforcement) and to exercise any and all other rights existing in its favor. The
Parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each Party
may, in its sole discretion, apply to any court of law or equity of competent
jurisdiction for, and shall be entitled to specific performance or injunctive
relief (without posting a bond or other security) in order to enforce or prevent
any violation or threatened violation of the provisions of this Agreement.

Section 3.3 Notice. All notices, requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing the same in the mail, addressed to the Person to be notified,
postpaid, and registered or certified with return receipt requested or by
delivering such notice in person or by private-courier, prepaid, or by
telecopier to such party. Notice given by personal delivery or mail shall be
effective upon actual receipt. Couriered notices shall be deemed delivered on
the date the courier represents that delivery will occur. Notice given by
telecopier shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 3.3.

 

4



--------------------------------------------------------------------------------

Section 3.4 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

Section 3.5 Termination. Upon the termination of all of PEG Inc.’s purchase
rights set forth in Articles II, III and IV of the Purchase Rights Agreement,
this Agreement shall automatically terminate immediately.

Section 3.6 Waiver; Effect of Waiver or Consent. Any Party hereto may (a) extend
the time for the performance of any obligation or other act of any other Party
hereto or (b) waive compliance with any agreement or condition of any other
Party contained herein. Except as otherwise specifically provided herein, any
such extension or waiver shall be valid only if set forth in a written
instrument duly executed by the party or parties to be bound thereby. No waiver
or consent, express or implied, by any Party of or to any breach or default by
any Person in the performance by such Person of its obligations hereunder shall
be deemed or construed to be a waiver or consent of or to any other breach or
default in the performance by such Person of the same or any other obligations
of such Person hereunder. Failure on the part of a Party to complain of any act
of any Person or to declare any Person in default, irrespective of how long such
failure continues, shall not constitute a waiver by such Party of its rights
hereunder until the applicable statute of limitations period has run.

Section 3.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto.

Section 3.8 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, that subject to the foregoing, this Agreement shall be binding
on the Parties and their respective successors and assigns.

Section 3.9 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

Section 3.10 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

Section 3.11 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires, (b) references to the
terms Article, Section, paragraph, and Schedule are references to the Articles,
Sections, paragraphs, and Schedules to this Agreement unless otherwise
specified, (c) the word “including” and words of similar import shall mean
“including,

 

5



--------------------------------------------------------------------------------

without limitation,” (d) provisions shall apply, when appropriate, to successive
events and transactions, (e) the headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement and (f) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

Section 3.12 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

Section 3.13 Laws and Regulations. Notwithstanding any provision of this
Agreement to the contrary, no party to this Agreement shall be required to take
any act, or fail to take any act, under this Agreement if the effect thereof
would be to cause such party to be in violation of any Applicable Law.

Section 3.14 No Third Party Beneficiaries. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no other Person,
including any limited partner, member or equity holder of PEG LP or PEG Inc.,
shall have the right, separate and apart from PEG LP and PEG Inc., as
applicable, to enforce any provision of this Agreement or to compel any Party to
this Agreement to comply with the terms of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

PATTERN ENERGY GROUP LP By:  

/s/ Dyann S. Blaine

  Name: Dyann S. Blaine   Title:   Vice President PATTERN ENERGY GROUP INC. By:
 

/s/ Dyann S. Blaine

  Name: Dyann S. Blaine   Title:   Vice President and Secretary

[Signature Pages to Non-Competition Agreement]